705 So.2d 1058 (1998)
Jeff J. STEELE, Appellant,
v.
STATE of Florida, Appellee.
No. 97-3979.
District Court of Appeal of Florida, Fourth District.
February 18, 1998.
*1059 Jeff J. Steele, Indiantown, pro se.
No appearance required for appellee.
PER CURIAM.
Per curiam affirmed, without prejudice to appellant's re-filing with the trial court, within thirty (30) days after the date of this opinion, his motion for post-conviction relief and accompanying memorandum of law with proper oaths. See Thomas v. State, 686 So.2d 699 (Fla. 4th DCA 1996); McBride v. State, 524 So.2d 1113 (Fla. 4th DCA 1988); Daniels v. State, 450 So.2d 601 (Fla. 4th DCA 1984).
GLICKSTEIN, WARNER and POLEN, JJ., concur.